 1   McGREGOR W. SCOTT
     United States Attorney
 2   ROSANNE L. RUST
     MIRA CHERNICK
 3   Assistant U. S. Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            2:17-CR-00238-TLN
12                  Plaintiff,
                                                          FINAL ORDER OF FORFEITURE
13          v.
14   STEVE SUBAL SMITH,
15                  Defendant.
16

17          On March 28, 2019, this Court entered a Preliminary Order of Forfeiture pursuant to the

18 provisions of 18 U.S.C. § 2253(a), based upon the guilty plea of Steve Subal Smith and the Amended

19 Factual Basis forfeiting to the United States the following property:

20                  a.      Apple MacBook Pro, serial number: C02GJ1QNDW48;
                    b.      Apple MacBook Pro, serial number: C02TD2CNGTF1; and
21                  c.      16 GB silver Kingston thumb drive.
22          Beginning on April 20, 2019, for at least 30 consecutive days, the United States published notice

23 of the Court’s Order of Forfeiture on the official internet government forfeiture site www.forfeiture.gov.

24 Said published notice advised all third parties of their right to petition the Court within sixty (60) days

25 from the first day of publication of the notice for a hearing to adjudicate the validity of their alleged

26 legal interest in the forfeited property.

27          The Court has been advised that no third party has filed a claim to the subject property, and the

28 time for any person or entity to file a claim has expired.
                                                         1
                                                                                              Final Order of Forfeiture
 1          Accordingly, it is hereby ORDERED and ADJUDGED:

 2          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States all right, title,

 3 and interest in the above-listed property pursuant to 18 U.S.C. § 2253(a), including all right, title, and

 4 interest of Steve Subal Smith.

 5          2.      All right, title, and interest in the above-listed property shall vest solely in the name of the

 6 United States of America.

 7          3.      The U.S. Marshals Service shall maintain custody of and control over the subject

 8 property until it is disposed of according to law.

 9          SO ORDERED this 19th day of November, 2019.

10

11
                                                                    Troy L. Nunley
12
                                                                    United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
                                                                                                Final Order of Forfeiture
